753 N.W.2d 190 (2008)
CONTINENTAL TEVES, INC., Plaintiff-Appellant,
v.
WESCAST INDUSTRIES CORDELE, LLC, and Wescast Industries, Inc., Defendants-Appellees.
Wescast Industries Cordele, LLC, Plaintiff-Appellee,
v.
Continental Teves, Inc., Defendant-Appellant, and
Mary McVeigh, Defendant.
Docket Nos. 136243, 136244. COA Nos. 282073, 282074.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the January 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.